The opinion of the court was- delivered January 14, 1854, by
Lewis, J.
— In Brown v. Gray, 5 Watts, 20, on a proceeding by a purchaser at sheriff’s sale to obtain possession, it was held, that “ the allegation of a sale by the complainant’s grantor, to one of the respondents,” was not within the exceptions in the statute, on the allegation of which the proceedings before the two justices were to be suspended. In Cress v. Righter, decided in April last, a similar decision, that the allegation of a defendant in the execution that he holds under the complainant, by a contract of sale and purchase, will not avail him, was affirmed by this court. The last mentioned case was decided by the justices, on the authority of Brown v. Gray, which was cited in their opinion; and the chief justice, in affirming the judgment, stated that “ the construction of the Act of Assembly which they gave, is what we think the true one.” The cases cited are upon the Act of Assembly, which authorizes purchasers at sheriff’s sale to institute summary proceedings to obtain possession. The case before . us is under the act giving a similar remedy to a landlord,' when his tenant holds over. In the latter case, the proceedings before the justices are to be suspended, if the tenant shall allege that “ the title is disputed and claimed by some other person or persons, whom he shall name, by virtue of a right or title accrued or happening since the commencement of the lease, by descent, deed, or from or under the last will of the lessor.” The letter.of .the act is against permitting the tenant himself to re*421tain possession, even by virtue of a perfect title from the lessor ; but this is not according to its equity and meaning. Every statute should have a reasonable construction, and where the relation of landlord and tenant is completely dissolved, after the commencement of the lease, either by the act of the parties or. the act of the law, the justices ought not to proceed as if that relation continued to exist. Where the tenant has acquired the title, after the commencement of the lease, from the lessor himself, by descent, deed or will, the relation of landlord and tenant is at an end, and the summary remedy to obtain possession no longer applies. But in the case before us, no such allegation is made by the tenant. He does not pretend that he claims the premises.either by descent, deed, or will. He claims under “an agreement in writing,” “subscribed” by the landlord, by which the latter “ sold the premises to the deponent, with an understanding that the deed should be afterwards made upon the performance of certain matters.” .He alleges that he has “well and truly kept his agreements in the premises, and offered to complete the transaction, but the said James Peters hath unjustly and fraudulently refused to execute a deed,” &c. Now it seems clear, that if a tenant cannot allege a “descent,” cast, a “deed” or a “will,” he ought to set forth matter sufficient to satisfy a court of equity that he is entitled to a conveyance from the lessor. He should set forth the terms of the contract, and the. manner in which he has performed or offered to perform. The terms of the “ agreement in writing” are not stated. Whether the sale was for a consideration, so as to be binding, does not appear. Whether it was executed according to the Statute of Frauds, so as to affect the title, is not made manifest. For aught that appears, it may have been without consideration; or the terms may have been so imperfectly stated, that it cannot and ought not to be enforced. It is highly probable that this is, in fact, the case, for the affidavit does not rely altogether upon the written agreement. On the contrary, he sets forth a collateral “ understanding,” which is not alleged to be in writing, by which “ a deed was afterwards to be made upon the performance of certain matters.” That understanding not being in writing, is insufficient to pass an interest in the land, unless circumstances appear to take the. case out of the statute; and none such are alleged. But what was the consideration? “ Certain matters.” What matters? The tenant has not condescended to inform us. . This is entirely too vague a statement to entitle the tenant to a decree for a conveyance. If demurred to, or admitted by answer, no decree could be made for specific performance, A chancellor would be entirely unable to determine what matters were to be performed by the party claiming under the conveyance, and equally unable to say that *422the agreement was taken out of the Statute of Frauds. It is not necessary,-at present, to decide that a title to go into equity, and demand a conveyance from the landlord, is sufficient to assert the summary proceedings before the justices. All that the case requires us to say is, that if the tenant claims the premises by contract with his landlord, since the commencement of the lease, he .must show either a conveyance executed, or such an equitable right to one, as would sustain a bill for specific performance in a court of chancery. The plaintiff in error has shown neither, and the judgment is, therefore, to be affirmed.
Judgment affirmed.